Citation Nr: 0616724	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to specially adapted housing.

2.	Entitlement to service connection for a seizure disorder, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from June to November 
1983 and from February 1986 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in St. Petersburg, Florida, and 
Columbia, South Carolina.  In a March 2000 rating decision, 
the RO denied the veteran's claims for service connection for 
a seizure disorder (including as due to undiagnosed illness 
under 38 U.S.C.A. § 1117 (West 2002)), and claims for 
bilateral hearing loss and post-traumatic stress disorder 
(PTSD).  In a December 2003 statement, he withdrew the claims 
for bilateral hearing loss and PTSD, so they are no longer 
before the Board.  See 38 C.F.R. § 20.204(c) (2005).  In a 
more recent January 2005 decision, the RO denied an 
additional claim for specially adapted housing.

Also during the pendency of the appeal, the veteran has on 
various occasions requested the opportunity to testify at a 
hearing conducted by RO personnel, but on each occasion a 
hearing was scheduled -- including in November 2003 
and August 2005, he canceled the proceeding.

As indicated further below, the Board is granting the 
veteran's claim for specially adapted housing.  However, 
since additional development is still warranted on the claim 
remaining for service connection for a seizure disorder, 
that claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
him if further action is required on his part concerning this 
claim.




FINDING OF FACT

The competent evidence of record establishes that it is at 
least as likely as not the veteran has loss of use of both 
lower extremities as to preclude locomotion without the aid 
of braces, crutches, canes or a wheelchair, as a result of 
his 
service-connected knee disabilities.


CONCLUSION OF LAW

The criteria are met for specially adapted housing.  38 
U.S.C.A. §§ 2101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.809 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000, and it prescribed 
several essential requirements regarding VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

In this case at hand, the Board finds that the legal criteria 
are met to grant the veteran's claim for specially adapted 
housing.  Thus, the Board need not determine whether there 
has been compliance with the VCAA because even if there has 
not been, this is merely inconsequential and, therefore, at 
most only harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2004), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).



Records also show the RO sent the veteran a letter in March 
2006 that specifically included a general explanation of the 
disability rating and effective date elements as they pertain 
to a claim for VA compensation or other benefits, consistent 
with the recent holding in Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U.S. Vet. App. March 6, 
2003).  The discussion concerning the assignment of an 
effective date included information that is directly 
applicable to the claim at issue (whereas the explanation of 
the disability rating element is not directly relevant to the 
specially adapted housing benefit sought, since the amount of 
the benefit paid would not be determined under VA's rating 
schedule).  In any event, even if the RO had not provided the 
comprehensive notice information that is required under 
Dingess/Hartman, again, inasmuch as the veteran's claim for 
specially adapted housing is being granted, any procedural 
due process defect in this regard is merely harmless error.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (if the Board 
addresses an issue not first considered by the RO, the Board 
must discuss whether this is prejudicial to the veteran).

Governing Laws, Regulations and Legal Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran, 
provided he or she has a disability incurred in or aggravated 
as a result of service and is entitled to compensation for 
permanent and total disability due to:  1) the loss, or loss 
of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 2) blindness in both eyes, having only light 
perception, plus the loss or loss of use of one lower 
extremity; or 3) the loss, or loss of use, of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 4) the loss, or loss of 
use, of one lower extremity together with the loss, or loss 
of use, one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2005).

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion, although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d) (2005).

In VAOGPREC 94-90 (September 25, 1990), VA's Office of 
General Counsel determined that a veteran's receipt of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability satisfies the 
prerequisite of a permanent and total rating for purposes of 
receipt of Chapter 11 compensation benefits - including 
specially adapted housing.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine"). 

Here, the objective medical evidence and background 
information pertaining to the veteran's receipt of VA 
compensation benefits, when reviewed together provide the 
basis for entitlement to the specially adapted housing 
benefits sought on appeal.  Regarding the initial legal 
requirement for these benefits of entitlement to compensation 
for permanent and total service-connected disability, the 
record reflects that he effectively has had a TDIU since 
December 31, 2003, so this criterion has been met.  See 
VAOGPREC 94-90.  The record further shows that the permanent 
and total rating awarded corresponds to the specific 
circumstances that under the applicable law would warrant the 
award of specially adapted housing benefits.  

As justification for obtaining specially adapted housing, the 
veteran alleges that his physical mobility is severely 
restricted, in that he is generally required to use a 
wheelchair in his own home and, at minimum, requires a cane 
or other assistive device to get around as the result of loss 
of functional use of his lower extremities because of the 
severity of his service-connected right and left knee 
disabilities.  He receives VA compensation benefits for 
chondromalacia of the left knee at the 30-percent level, and 
for a right knee disability at the 10-percent level.  
He previously had claims pending before the RO for higher 
ratings for both service-connected knee disorders, but 
withdrew these claims from consideration following the 
September 2004 rating decision granting a TDIU.  And as 
indicated, the award of the TDIU, in and of itself, is 
sufficient to support additional consideration of benefits 
under 38 U.S.C.A. § 2101(a).  And in this respect it should 
be noted that the underlying service-connected medical 
conditions that provided the justification for the TDIU award 
included the veteran's knee disorders.  So they are the 
reason, in large part, he is disabled and unemployable.

As additional evidence to show he meets the functional loss 
requirements for adaptive housing, the veteran has submitted 
a November 2004 evaluation report from Dr. B., a private 
physician, expressing the opinion that the veteran has 
permanent loss of use of his lower extremities due to his 
knee pathology, and has required the use of a motorized 
wheelchair since at least 2002.  Thus, said Dr. B., the 
veteran should be considered for special adaptive to 
accommodate his wheelchair.  Dr. B. further indicated that 
his medical opinion was based on a review of the veteran's 
service medical records (SMRs), post-service medical records, 
his own prior physical examination of him, and other 
physicians' assessments of the extent of impairment due to 
the knee problems -- including the report of an April 2004 VA 
orthopedic examination of the knees (the results of which, 
itself, are addressed below).  Also relevant to the basis of 
the opinion provided is that the evaluating physician 
explained that his conclusion concerning the functional 
capacity of the lower extremities was within his area of 
expertise and qualifications, since he had conducted plain X-
ray, CT scans and other procedures on other patients with 
orthopedic disorders.  See, e.g., Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) and Black v. Brown, 10 Vet. App. 279 
(1997) (both discussing the increased probative value of a 
doctor's opinion who is a specialist, expert, in the 
particular branch of medicine at issue).



Also of record is an opinion from a VA nurse practitioner at 
the Columbia VA Medical Center (VAMC), who indicated in a 
November 2004 report of her findings that the veteran had 
lost use of his knees (resulting from his service-connected 
knee conditions), requiring use of a wheelchair or other 
assistive devices for home use.  There is no specific 
information noted as to the background or specialty of this 
medical provider, and whether he had relevant training in the 
subject matter at issue.  See Williams v. Brown, 4 Vet. App. 
270, 273 (1993) (nurse's statement may constitute competent 
evidence where the nurse has specialized knowledge as to the 
area of medicine or participated in treatment).  See, too, 
Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Regardless, 
though, the statement still represents an opinion from 
another medical provider who treated the veteran at a VA 
clinic, and it is consistent with the aforementioned 
independent evaluation by Dr. B.   

And as already alluded to, yet another source of VA medical 
evidence that similarly is significant in evaluating the 
veteran's medical status as it relates to his claim for 
specially adaptive housing, are the results of an April 2004 
VA orthopedic examination.  The report of the evaluation 
notes that he had some difficulty when asked to stand and was 
unable to completely straighten out either leg.  He also 
reported considerable difficulty walking.  Range of motion in 
the right knee was from 10 to 115 degrees (extension to 
flexion), with strength measured at 3+/5.  And range of 
motion in the left knee was from 20 to 65 degrees, with 
strength 3/5.  The diagnosis was left knee chondromalacia 
patella, with bilateral ligamentous and cartilage injury by 
history, and significant other contributing conditions of 
diabetes and hyperlipidemia.  The examiner concluded the 
veteran had greater than a 
50-percent loss of functional capacity in using his lower 
extremities, but that this level of disability was not 
explained by the diagnosis of chondromalacia patellae alone -
- rather, it was thought that either "intraarticular 
problems" or neuropathic problems secondary to poorly 
controlled diabetes were contributing factors to 
the veteran's disability.  While the examiner did not 
necessarily identify the definitive cause of functional loss 
to the lower extremities, he suggested that intraarticular 
problems, which in the context of the report would refer to 
another type of knee problem, was a likely contributing 
factor -- in addition to the chondromalacia patellae, itself.  
Since there is no indication from the opinion, moreover, that 
the potential effect of the veteran's nonservice-connected 
diabetes mellitus could be separated from the adverse 
functional impact of his knee disorders upon his overall 
condition (without further examination, which is unnecessary 
given the other competent opinions of record), the functional 
loss observed can be reasonably attributed to his knee 
pathology that is service connected.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (if VA adjudicators are unable 
to clinically distinguish, by competent medical opinion, the 
extent of the veteran's symptoms that are attributable to 
service-related causes from that which is not, then VA 
adjudicators must resolve all reasonable doubt in his favor 
and effectively presume that all of the functional impairment 
in question is the result of factors related to his service 
in the military).

So, in summary, there are competent and probative objective 
clinical findings indicating the extent of capacity for use 
of the lower extremities is severely compromised - indeed 
sufficient to meet the requirements specified by law for 
specially adapted housing benefits.  Even though, admittedly, 
the veteran has some other current medical problems that also 
may be impacting his overall condition (most notably his 
diabetes and possible peripheral neuropathy as a residual 
complication), the competent evidence of record nonetheless 
is sufficient to show that it is at least as likely as not 
his service-connected knee disabilities are the cause of his 
extremely limited physical mobility.  So he is given the 
benefit of the doubt and his claim for specially adapted 
housing granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for specially adapted housing is granted.




REMAND

With regard to the claim remaining on appeal for service 
connection for a seizure disorder, including as due to 
undiagnosed illness, this claim must be further developed 
(before being decided) in accordance with VA's duty to assist 
the veteran.  In particular, another VA medical examination 
is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The medical evidence obtained thus far shows the veteran has 
the type of symptoms suggestive of a seizure disorder, so the 
determinative issue is whether his seizure disorder is 
related to his service in the military - or, instead, to 
other unrelated factors.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's SMRs, themselves, do not reflect any findings 
suggestive of seizures, general neurological symptoms, or any 
other incident that might be considered related to the onset 
of a neurological condition - including any type of head 
injury.  The veteran's military service ended in June 1991.

The first indication of the onset of symptoms that were 
thought to represent seizures was in early-1998, as reported 
in the veteran's VA outpatient treatment records.  Attempts 
to determine the likely cause of this condition at that time 
show that, following an MRI scan, it was suspected he had 
medial sclerosis of the left temporal lobe, although there is 
no further report stating a conclusion on what was the cause.  
He also underwent VA neurological examination in April 1998, 
resulting in the diagnoses of, in part, chronic headaches, 
likely tension, but that may have been post-viral in nature, 
and blackout spells that may have been complex partial 
seizures (possibly secondary to viral encephalitis).  It was 
emphasized that the underlying pathology of these conditions 
was unknown, and that if he had contracted viral meningitis 
encephalitis while serving in the Persian Gulf that could 
have been the cause.  Subsequent VA testing, however, did not 
appear to indicate the presence of viral meningitis.

Then during a more recent July 2003 VA general examination, 
including to determine whether the veteran had illness with a 
possible medical association to his service during the 
Persian Gulf War, it was noted in reviewing his medical 
history, from the information available, that he had no 
definitive diagnosis of encephalitis or a head injury in the 
past.  The diagnosis, in pertinent part, was possible seizure 
disorder.  But the examiner deferred any further observations 
pending review of the contents of the veteran's claims file.  
Following the opportunity for review of the file, the 
examiner submitted an August 2003 supplemental opinion 
indicating the veteran did appear to have a seizure disorder 
with left frontotemporal focus, quite possibly secondary to 
left medial temporal sclerosis.  There was no further 
comment, however, as to whether this condition was related to 
his military service.

Subsequently, in an April 2004 report, Dr. B., a private 
physician treating the veteran, provided a medical opinion on 
the key issue under consideration of etiology of the seizure 
disorder.  Dr. B stated the veteran had sustained a 
head injury during service that was the direct cause of his 
current seizure disorder (and headache and speech/memory 
problems).  Dr. B indicated he had reviewed the veteran's 
medical records from during and since service, and recent 
letters from him detailing events which he explained had 
occurred during service involving the alleged head injury.  
Dr. B said the veteran had suffered a serious head injury 
secondary to concussive forces from a grenade that exploded 
near his skull, in accordance with his report of that 
incident.  Dr. B also explained that, in support of the 
conclusion that this injury caused a seizure disorder, the 
veteran did not have another etiology to explain his current 
neurologic problems - including a potential clivus lesion 
identified on a recent MRI.  Dr. B also identified excerpts 
of medical records, post-service, that he had considered 
(although significantly, the earliest such report is dated in 
1997, and there is no reference to a history of a head 
injury).



This opinion clearly provides competent evidence in support 
of the veteran's claim, but what has not yet been established 
is whether it is a factually supported and persuasive 
conclusion on the etiology of current seizures, particularly 
when the underlying event of a head injury in service, 
itself, has not yet been established by independent, 
objective evidence -- including anywhere in the veteran's 
SMRs.  The veteran, himself, is competent to allege events 
observed in service (including witnessing or having been in 
proximity to a grenade explosion), but the confirmed 
diagnosis of the medical condition of a serious head injury 
from service would generally require some further medical 
corroborative evidence.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Reonal v. Brown, 5 Vet. App. 458 (1993) 
(medical opinions relating a current disability to military 
service that are based on an inaccurate factual premise have 
no probative value).

Accordingly, the veteran should undergo further medical 
examination, by a VA neurologist, to determine the current 
extent and etiology of his present claimed seizure disorder.  
This will also provide an opportunity for the designated VA 
examiner to determine whether there is any evidence of the 
onset of symptoms of a seizure disorder within one year of 
service (which would be helpful in light of a December 2003 
statement of record from a private physician that, by the 
veteran's report at least, his neurological condition 
"presumably" initiated in the summer of 1991).  See 38 
C.F.R. 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).  



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Give the veteran an additional 
opportunity to submit medical evidence 
from any treatment provider that 
pertains to his claim.  Also send him 
the appropriate medical release forms 
(VA Form 21-4318) so he can identify 
all relevant sources of treatment that 
he would otherwise want VA to obtain on 
his behalf.  

2.	Obtain all available outpatient 
treatment records from the Columbia 
VAMC since December 2004, and from the 
Tampa VAMC since April 2005.  Then 
associate all records obtained with the 
veteran's claims file.  

3.	Schedule the veteran for a VA 
neurological examination to determine 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) his seizure disorder is 
related to his military service, 
including especially a purported head 
injury from his proximity to a grenade 
explosion.  To assist in making this 
important determination, the designated 
examiner must review the relevant 
evidence in the claims file, 
particularly that from service to judge 
whether the veteran sustained the type 
of head trauma while on active duty, as 
alleged, which in turn could have 
precipitated prodromal symptoms of a 
later diagnosed seizure disorder.  This 
includes indicating whether he had 
relevant symptoms within the first year 
after his military service ended in 
June 1991, as well as whether there is 
any indication his current seizure 
condition is representative of an 
undiagnosed illness related to his 
service in the Persian Gulf War.

If an opinion cannot be rendered, 
without resorting to pure speculation, 
explain why this is not possible.

*The claims file review also must 
include considering both the April 2004 
medical opinion by Dr. B and a complete 
copy of this remand.

4.	If any development is incomplete, 
including if the report of the VA 
neurological evaluation does not 
contain responses to the questions 
posed, take corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for 
service connection for a seizure 
disorder, including on the basis of 
undiagnosed illness, in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


